Citation Nr: 1231530	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-10 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee impairment, evaluated as 10 percent disabling prior to November 9, 2009, and 20 percent disabling beginning November 9, 2009.

2.  Entitlement to an initial compensable evaluation for limitation of motion of the left knee, evaluated as noncompensable prior to June 10, 2011, and 10 percent disabling beginning June 10, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to March 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned at a June 2010 Travel Board hearing.  The hearing transcript is of record.  

In September 2010 and May 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In September 2011, the RO increased the evaluation of the Veteran's service-connected limitation of motion of the left knee to 10 percent disabling, effective June 10, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 


FINDINGS OF FACT

1.  Prior to November 9, 2009, the Veteran's left knee impairment was manifested by no more than slight lateral instability; there was no recurrent subluxation.

2.  For the period beginning November 9, 2009, the Veteran's left knee impairment was manifested by no more than moderate lateral instability; there was no recurrent subluxation.

3.  For the period from March 22, 2005, to June 23, 2006, the Veteran's limitation of motion of the left knee was manifested by flexion of 115 degrees, with pain; it was not manifested by x-ray evidence of arthritis.

4.  For the period from June 24, 2006, to June 9, 2011, the Veteran's limitation of motion of the left knee was manifested by flexion of no less than 80 degrees, with pain, and X-ray evidence of arthritis.

5.  For the period beginning June 10, 2011, the Veteran's limitation of motion of the left knee was manifested by flexion of 70-90 degrees, with pain, and X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  For the period prior to November 9, 2009, the criteria for a disability rating in excess of 10 percent for the Veteran's left knee impairment have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

2.  For the period beginning November 9, 2009, the criteria for a disability rating in excess of 20 percent for the Veteran's left knee impairment have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

3.  For the period from March 22, 2005, to June 23, 2006, the criteria for a compensable rating for the Veteran's limitation of motion of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

4.  For the period from June 24, 2006, to June 9, 2011, the criteria for a 10 percent disability rating, and no higher, for the Veteran's limitation of motion of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

5.  For the period beginning June 10, 2011, the criteria for a disability rating in excess of 10 percent for the Veteran's limitation of motion of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).

In an October 2005 letter, issued prior to the initial adjudication of the claim for an increased rating for left knee impairment, the RO or AMC notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letter told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  It satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

The appeal for an initial increased rating for limitation of motion of the left knee arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the March 2006 and December 2008 letters were sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in supplemental statements of the case issued in February 2009, November 2009, September 2011, and December 2010, as well as rating decisions in November 2009 and September 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claims, in a March 2006 letter associated with the March 2006 statement of the case, and a December 2008 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in October 2005, November 2009, November 2010 and June 2011 for his left knee disabilities, and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination in June 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R.  § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) .

The Board remanded the case in September 2010 and May 2011 to obtain relevant VA treatment records dated since June 2006, and to afford the Veteran additional examinations to evaluate the severity of his left knee disabilities.  The available additional VA treatment records were associated with the claims file, and the  Veteran was afforded VA examinations in November 2010 and June 2011.  The remand instructions were thereby complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, as noted above, the Veteran presented testimony before the undersigned.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated maximum 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The Board also points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Left Knee Impairment

Prior to November 9, 2009

In a March 1985 rating decision, the RO granted service connection for left knee impairment and assigned a noncompensable evaluation, effective March 22, 1984, under Diagnostic Code 5257.

In March 2005, the Veteran filed a claim for an increased rating for his service-connected left knee impairment.

In response to his claim, the Veteran was afforded a VA examination in October 2005.  The examiner noted the Veteran's history of a torn anterior cruciate ligament (ACL) in 2001, with subsequent surgery to repair, with continued pain in the knee at a level of 6-7/10, stiffness, and persistent swelling, but no instability.  The Veteran reported that he used Tylenol as needed and a TENS unit for pain.  The Veteran also reported that his left knee pain was aggravated with stair climbing, and getting in and out of the bulldozer at work.  He denied the use of assistive devices such as crutches, canes, braces, or corrective shoes.  He also denied any episodes of dislocation or recurrent subluxation.  On physical examination, there was slight suprapatellar tenderness and fullness in the knee, but no evidence of instability, dislocation, or inflammatory arthritis.  There was no warmth.  Flexion of the knee was from 0 to 115 degrees, with pain, but there was no additional limitation of the joint due to fatigue, weakness or inccordination on repetitive use.

In the December 2005 rating decision on appeal, the RO granted an increased rating of 10 percent for left knee impairment, effective March 22, 2005.

Outpatient treatment records from the North Texas Veterans Health Care System shows treatment for chronic left knee pain in June 2006.

In order for the Veteran to receive an evaluation in excess of 10 percent under Diagnostic Code 5257, the evidence must show at least moderate recurrent subluxation or lateral instability.  As noted, on examination in October 2005, the Veteran denied any episodes of dislocation or recurrent subluxation, and on physical examination, there was no evidence of instability in the knee or dislocation.  VA treatment records are also negative for any evidence of instability or subluxation.  Accordingly, the Veteran's disability is most appropriately characterized as slight knee impairment and a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.

Similarly, during this period, there was no evidence of ankylosis, of dislocated semilunar cartilage, of removal of the semilunar cartilage, of impairment of the tibia and fibula, or of genu recurvatum of the left knee so as to warrant a separate compensable rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  


Beginning November 9, 2009

The Veteran was afforded another VA examination on November 9, 2009.  There were no reported signs of weakness, stiffness, deformity, instability or giving way, locking, lack of endurance, effusion, or episodes of dislocation or subluxation.  On physical examination, Lachman's and McMurray's tests were negative.  However, there was slight soft tissue swelling, and mild to moderate medial and lateral instability, which had resulted in 15 to 20 falls in a year.  The Veteran's gait was noted to be antalgic, and there was no ankylosis present.  The examiner's diagnosis was left knee patellofemoral pain syndrome, moderate to moderately severe, with mild to moderate medial and lateral instability.

Based on the evidence of moderate lateral instability during the November 2009 VA examination, in a subsequent November 2009 rating decision, the RO granted an increased rating of 20 percent for left knee impairment, effective November 9, 2009.

The Veteran was afforded another VA examination in November 2010, but the examiner did not provide sufficient information regarding the level of instability of the left knee to adequately rate the Veteran's left knee disability under Diagnostic Code 5257.

Consequently, and in accordance with the Board's May 2011 remand, the Veteran was afforded another VA examination in June 2011.  The Veteran complained of feelings of unsteadiness in the left knee, which caused him to stumble and occasionally fall, as well as episodes of giving way.  On physical examination, his knee was stable to varus stress, stable to anterior and posterior drawer tests, and he had a negative Lachman's test.  The examiner noted that there was no evidence of subluxation, but there was mild laxity with valgus stress.  The examiner also noted that the objective findings of instability (very mild valgus instability) were minimal in nature.

In order for the Veteran to receive an evaluation in excess of 20 percent under Diagnostic Code 5257, the evidence must show severe recurrent subluxation or lateral instability.  As there is no evidence of anything more than moderate lateral instability and no evidence of recurrent subluxation during this period, a rating in excess of 20 percent under Diagnostic Code 5257 is not warranted.

Similarly, during this period, there was no evidence of ankylosis, of dislocated semilunar cartilage, of removal of the semilunar cartilage, of impairment of the tibia and fibula, or of genu recurvatum of the left knee so as to warrant higher ratings under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  

Limitation of Motion of the Left Knee

Prior to June 10, 2011

As noted above, on VA examination in October 2005, flexion of the left knee was 0 to 115 degrees, with pain, but there was no additional limitation of the joint due to fatigue, weakness, or incoordination on repetitive use.  The examiner diagnosed status post reconstructive surgery for the left knee injury with residual left knee patellofemoral syndrome, and additional limitation of joint function.  

In the December 2005 rating decision noted above, the RO also granted service connection for limitation of motion of the left knee.  A noncompensable evaluation was assigned, effective March 22, 2005, under Diagnostic Code 5260.
The October 2005 VA examiner did not indicate whether X-rays of the knee had been taken or whether there was evidence of degenerative arthritis.  However, the record reflects that June 24, 2006, X-rays of the left knee revealed evidence of moderate bicompartmental degenerative joint disease.  

On VA examination in November 2009, the Veteran had -10 degrees of extension and 100 degrees of flexion, with pain at the end of ranges.  The examiner noted that there were no additional limitations with repetitive testing, and no change in range of motion of the left knee.

On VA examination in November 2010, the Veteran was able to flex 80 degrees with pain, and extend 0 degrees.  The examiner also noted that with repetitive motion times three, there was no change in range of motion, coordination, fatigue, endurance or pain level.

The Board notes that as there was no evidence of flexion limited to 45 degrees or extension limited to 10 degrees during this period, a separate compensable rating under Diagnostic Code 5260 or 5261 is generally not warranted.  However, as noted above, June 2006 X-rays showed evidence of degenerative arthritis of the left knee.  As such, the provisions of Diagnostic Code 5003, which provide for a 10 percent rating for each major joint when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes must also be considered for this period.  

As noted above, pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

As noted above, on physical examination in October 2005, flexion of the left knee was limited to 115 degrees, and the examiner noted that the Veteran experienced pain at the end range of motion.  On VA examination in November 2009, the Veteran had -10 degrees of extension and 100 degrees of flexion, with pain at the end of ranges.  Furthermore, on VA examination in November 2010, the Veteran was able to flex 80 degrees, but with pain.  

Accordingly, the Board finds that from March 22, 2005 to June 23, 2006,
although there was evidence of painful motion of the left knee, because there was no X-ray evidence of degenerative arthritis, a compensable rating under Diagnostic Code 5260 or 5261 is not warranted.

However, with the evidence of degenerative arthritis, confirmed by X-ray, in conjunction with the evidence of painful limited motion on VA examination, resolving all doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted under Diagnostic Code 5003, as of June 24, 2006, the date that the X-ray confirming degenerative arthritis of the left knee was taken.

Beginning June 10, 2011

On VA examination in June 2011, the Veteran demonstrated range of motion from 0-90 degrees, with pain from 70-90 degrees.  The examiner noted that on repetitive motion testing, the Veteran complained of increased pain, but there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  

The Board finds that as there was no evidence of flexion limited to 45 degrees or extension limited to 10 degrees during this period, a rating in excess of 10 percent under Diagnostic Code 5260 or 5261 is not warranted for this period.
VA outpatient treatment records and private treatment records also do not show that the Veteran had limitation of motion commensurate with a rating in excess of 10 percent during this period.

The Board also finds that a rating in excess of 10 percent is not warranted for any period on appeal under DeLuca.  In this regard, the Veteran reported painful motion of the left knee on physical examination in October 2005, November 2009, November 2010 and June 2011, however, he was still able to flex significantly more than 45 degrees, even with consideration of pain.  Furthermore, there is no objective evidence showing that his pain additionally limited his range of motion or caused him additional functional impairment.  The Veteran reported this his knee pain was aggravated by climbing stairs, when getting in and out of the bulldozer at work, and getting out of the bathtub.  He also reported that his knee disability made it difficult for him to sleep and complete basic activities of daily living, and prevented him from riding horses anymore.  Furthermore, he reported that he no longer does any heavy lifting, and that squatting, kneeling and stooping were difficult for him.  See October 2005, November 2009, November 2010 and June 2011 VA examination reports.  However, the Veteran also reported that he was still independent in his activities of daily living; he was still employed full-time, and he still drove his automobile.  He has also denied the use of orthotic or assistive devices, besides the use of a knee brace, which he reported did not help and made his knee worse.  He also denied any flare-ups of knee pain that incapacitated him or made him seek bedrest.  Furthermore, the Veteran reported that he was able to get some relief from over-the-counter pain medications, such as Tylenol and Advil, which was all he took for pain, and that he could walk up to 100 yards and stand for 15-20 minutes before he needed to rest his knee.  See id.

Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's left knee disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  These rating criteria also take into account the pain, instability, limitation of function and effects on employment reported in the record.  Additionally, there is no evidence that there is marked interference with employment and/or that he has had frequent hospitalizations for his disability.  Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114-15.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, there is no evidence that a service-connected disability has caused unemployability.  During VA examination in October 2005, November 2009, November 2010 and June 2011, the Veteran reported that he was working full-time.  He also reported that his left knee disability made it difficult for him to perform the duties of his job in construction, such as driving trucks and bulldozers.  Specifically, he reported that he had trouble squatting, kneeling, stooping, sitting for prolonged periods of time, and operating the clutch in a truck, and that he had fallen several times getting in and out of trucks.  He also reported that he had missed about two weeks of work, due to his left knee disability.  See October 2005, November 2009, November 2010 and June 2011 VA examination reports.  However, the Veteran has reported that he is still employed full-time, and he has not reported that he is unemployable due to his service-connected left knee disability.  Furthermore, the June 2011 VA examiner opined that although the Veteran's left knee disability would make it very difficult for the Veteran to continue being an over the road truck driver, which required prolonged periods of sitting and operating the clutch, and although it was difficult for him to climb in and out of the truck and into the back of a truck to secure his load; his disability did not render him unemployable in a sedentary position.  The Board also notes that there is no evidence of record showing that the Veteran has been fired, is in jeopardy of losing his job, or has been refused employment, due to his left-knee disability.  As there has been no allegation or evidence of unemployability attributable to a service connected disability, further consideration of entitlement to TDIU is not required.


ORDER

For the period prior to November 9, 2009, a disability rating in excess of 10 percent for left knee impairment is denied.

For the period beginning November 9, 2009, a disability rating in excess of 20 percent for left knee impairment is denied.

For the period from March 22, 2005, to June 23, 2006, a compensable rating for limitation of motion of the left knee is denied.

For the period from June 24, 2006, to June 9, 2011, an increased rating of 10 percent for limitation of motion of the left knee is granted, subject to the criteria applicable to the payment of monetary benefits.

For the period beginning June 10, 2011, a rating in excess of 10 percent for limitation of motion of the left knee is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


